The board of supervisors of Wayne county by proper resolutions adopted budgets for the geographic tract index division of the department of the board of county auditors for the fiscal years 1932-1933 and 1933-1934. It made appropriations for the services of I bookkeeper, 6 clerks, 16 abstracters and assistants and 8 verifiers. The amount allowed for each of three verifiers was $2,070 for the fiscal year 1932-1933, and the same amount for 1933-1934. The appropriation resolutions did not provide that the number of employees thus specified had to be hired, nor did it name them. The plaintiff, who had been working for the tract index department, was continued as one of the three verifiers whose salary was fixed at the rate of $2,070 per year.
When the work of the tract index department slackened, owing to the fact that the depression had decreased the number of real estate transactions, it was found that the department was overmanned. Under the ordinance creating the tract index department, the board of county auditors had no power to fix the compensation of employees, but was authorized to hire employees and to discharge them at will. Instead of discharging excess employees, the board of county auditors adopted a stagger system of employment, so that plaintiff would work for two weeks, then be laid off for two weeks, while another regular employee would take his place. This process was repeated until plaintiff's discharge in May, 1934. In this manner, plaintiff and the other employees were kept at work for half the time and were paid accordingly. The record does not show that plaintiff made any complaint at the time, but after his discharge he brought the instant suit to recover the salary for the several two-week periods during *Page 304 
which he had been laid off. Had plaintiff felt any dissatisfaction with what seemed to be a reasonable arrangement, considering the lack of work and general financial conditions, he could have protested and run the risk of being discharged by the board of auditors. He concedes that he was paid the salary provided for by the supervisors for the two-week periods in which he worked, but insists that he is also entitled to pay for the periods in which he did not work but was willing to work. He contends that he could not obtain other work during the forced periods of idleness and that when he did work for the defendants, he worked overtime, but the suit is not brought on that account. Plaintiff's contention is that the board of county auditors had no power to alter his compensation, that the adoption of the stagger system was an attempted exercise of such power, and was, therefore, void and of no effect.
Plaintiff was merely an employee, not an officer, and could have been discharged at will. As an employee, he was entitled to pay only for services rendered, and if he had been discharged before the end of any fiscal year, he could not have collected any further salary. Derry v. East Saginaw Board ofEducation, 102 Mich. 631. The case differs from Roulo v. WayneCounty Board of Auditors, 74 Mich. 129, where we held that the salary of the register of deeds, an officer elected for a fixed term, could not be reduced by lightening his burdens. The board of auditors had power to reduce the time of plaintiff's employment, and the amount of salary to be paid was reduced as an incident of the exercise of that power. If plaintiff had been discharged after working for two weeks, he would have been entitled to salary only for that period. Yet such action of the board of auditors in so discharging him could not be said to be a regulation of his compensation. *Page 305 
The acts of the board of auditors in the instant case merely reduced the time of plaintiff's employment as if he had been hired for two weeks, then discharged, then rehired after two weeks, discharged, et cetera, with the payment of a proportional amount of the salary provided by the board of supervisors, for the time in which he worked, but without salary during the time in which he was idle. Plaintiff received pay in proportion to the amount of work done. Consequently the action of the board of auditors must be viewed as a regulation of the time of employment, which was within its power, and not a regulation of the amount of compensation.
The judgment should be reversed and the case remanded for entry of judgment for defendant without a new trial and without costs as the question is a public one.
WIEST, C.J., and BUSHNELL and NORTH, JJ., concurred with BUTZEL, J.